***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  UNITED PUBLIC SERVICE EMPLOYEES UNION,
         COPS LOCAL 062 v. TOWN OF
              HAMDEN ET AL.
                 (AC 43739)
                       Prescott, Moll and Suarez, Js.

                                  Syllabus

The plaintiff union sought to enjoin the defendants from proceeding with
   a disciplinary hearing against E, a police officer represented by the
   plaintiff and employed by the defendant town, until the completion of
   a pending criminal prosecution against E. Following a hearing, the trial
   court rendered judgment granting the plaintiff’s application for a tempo-
   rary injunction. The named defendant appealed to this court, claiming
   that the court used an incorrect legal standard in granting the plaintiff’s
   application. Held that the trial court improperly reviewed the plaintiff’s
   application for a temporary injunction pursuant to the standard for
   adjudicating a motion for a stay of civil proceedings; moreover, unlike
   the decisions erroneously relied on by the court, Lee v. Harlow, Adams &
   Friedman, P.C. (116 Conn. App. 289) and Tyler v. Shenkman-Tyler (115
   Conn. App. 521), which involved motions to stay proceedings before
   the court, this case involved the court attempting to enjoin a separate
   proceeding conducted by another government entity, thus, the court
   erred in applying a balancing of the equities test; furthermore, pursuant
   to Nosik v. Singe (40 F.3d 592), the proper standard to apply in a
   case involving a request to enjoin ongoing administrative disciplinary
   proceedings is the standard for adjudicating a temporary injunction,
   and, as the court made no findings as to whether the plaintiff would
   suffer irreparable harm in the absence of injunctive relief, the case was
   remanded for the court to apply the correct standard and to make the
   requisite findings.
           Argued April 5—officially released December 7, 2021

                            Procedural History

   Action, inter alia, seeking to enjoin the defendants
from proceeding with a disciplinary hearing of a police
officer, brought to the Superior Court in the judicial
district of New Haven, where the court, Hon. Jon C.
Blue, judge trial referee, granted the plaintiff’s applica-
tion for a temporary injunction, and the named defen-
dant appealed to this court. Reversed; further proceed-
ings.
  Glenn A. Duhl, with whom were Adam J. Lyke, and,
on the brief, Jason R. Stanevich and Maura A. Mas-
trony, for the appellant (named defendant).
   John M. Walsh, Jr., for the appellee (plaintiff).
                          Opinion

   SUAREZ, J. The defendant town of Hamden1 appeals
from the decision of the trial court granting the applica-
tion for a temporary injunction filed by the plaintiff,
United Public Service Employees Union, Cops Local
062. Specifically, the defendant was enjoined from pro-
ceeding with a disciplinary hearing concerning Devin
Eaton, a police officer in its employ, until a pending
criminal prosecution of Eaton is concluded. On appeal,
the defendant claims that the court utilized the incorrect
legal standard in determining whether to grant the plain-
tiff’s application for a temporary injunction.2 We agree,
and, accordingly, we reverse the decision of the trial
court and remand the case for further proceedings in
accordance with this opinion.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. Eaton
is a member of the plaintiff union. On April 16, 2019,
Eaton, while on duty, was involved in an incident in
which he discharged his service weapon at unarmed
civilians, injuring one civilian (April 16, 2019 incident).
Another police officer at the scene was also injured as
a result of Eaton having discharged his service weapon.
On April 26, 2019, the Hamden Police Department Eth-
ics and Integrity Unit, directed by Acting Chief of Police
John Cappiello, initiated an internal affairs investigation
into Eaton’s conduct during the April 16, 2019 incident.
New Haven State’s Attorney Patrick J. Griffin also
authored a report concerning the April 16, 2019 incident
and Eaton’s use of deadly force. The report, dated Octo-
ber 17, 2019, concluded that, ‘‘[u]nder circumstances
evincing an extreme indifference to human life, [Eaton]
recklessly engaged in conduct which created a risk of
death, and thereby caused serious physical injury to [a
civilian].’’ Following Attorney Griffin’s recommenda-
tion, on October 21, 2019, Eaton was arrested and
charged with assault in the first degree in violation of
General Statutes § 53a-59 (a) (3) and two counts of
reckless endangerment in the first degree in violation
of General Statutes § 53a-63, all of which were related
to the April 16, 2019 incident. Eaton’s criminal case is
currently pending in the New Haven Superior Court.
  On November 15, 2019, Acting Chief Cappiello
brought formal disciplinary charges against Eaton. The
matter was referred to the Hamden Board of Police
Commissioners (board) for adjudication with a recom-
mendation for termination. On November 21, 2019, the
board notified Eaton, through his legal counsel, that a
hearing would be held on December 6, 2019, to deter-
mine what discipline, if any, would be taken against
him as a result of the April 16, 2019 incident. Notice
and an opportunity for a hearing were provided in accor-
dance with the requirements of the collective bargaining
agreement that governs the relationship between the
plaintiff and the defendant.3
   On December 2, 2019, the plaintiff filed a complaint
and an application seeking temporary injunctive relief
to prevent the board from proceeding with the disciplin-
ary hearing for Eaton while his criminal prosecution
remains pending. See State v. Eaton, Superior Court,
judicial district of New Haven, Docket No. CR-19-
0224774-T. In support of its application for a temporary
injunction, the plaintiff asserted that Eaton has a consti-
tutional property interest in his continued employment
with the defendant. The plaintiff argued that Eaton can-
not be deprived of this interest without due process of
law pursuant to the fourteenth amendment to the
United States constitution. Further, the plaintiff
asserted that Eaton also has a constitutional right
against self-incrimination pursuant to the fifth amend-
ment to the United States constitution. The plaintiff
ultimately argued that if the defendant were allowed
to proceed with the disciplinary hearing scheduled for
December 6, 2019, while the criminal case against Eaton
was pending, Eaton would be ‘‘compelled to make a
choice between his fourteenth amendment right to due
process and his fifth amendment right against self-
incrimination.’’ The plaintiff further argued that such a
choice would cause Eaton to suffer ‘‘substantial and
irreparable harm’’ because he would be deprived of
the rights guaranteed to him under the United States
constitution.
   On December 13, 2019, a hearing was held on the
plaintiff’s application for a temporary injunction. Dur-
ing the hearing, the court specifically acknowledged
the difference between the standards for adjudicating
an application for a temporary injunction and a motion
for a stay of civil proceedings. The court explained that,
in determining whether to grant injunctive relief, the
court’s focus would be on the issue of irreparable harm.
In determining whether to grant a stay of proceedings,
however, the court’s focus would be on the competing
interests of the parties. The court asserted that the case
law relevant to the present case ‘‘does not talk about
irreparable harm . . . .’’ The court distinguished the
present case from a civil case in which one party seeks
to enjoin another party from ‘‘open[ing] [a] rendering
plant or . . . build[ing] [a] [b]all field . . . .’’ The court
further asserted that, ‘‘unlike the usual case of an order
for [a] temporary injunction,’’ because the present case
contemplates the staying of an administrative proceed-
ing while a criminal proceeding is pending, the court’s
analysis must focus on the competing interests of the
parties.
   In its oral decision, the court explained that it was
required ‘‘to balance some ponderable weights on each
side.’’ The court weighed the interests of both parties
as well as the interest of the public. The court cited
Securities & Exchange Commission v. Dresser Indus-
tries, Inc., 628 F.2d 1368, 1375–76 (D.C. Cir.), cert.
denied, 449 U.S. 993, 101 S. Ct. 529, 66 L. Ed. 2d 289
(1980), asserting that the strongest case for deferring
civil proceedings until after the completion of criminal
proceedings is when a party that has been indicted
for a criminal offense is required to defend a civil or
administrative action involving the same matter.
   The court identified that the officer had two interests
in the present matter—‘‘a property interest in his contin-
ued employment . . . and . . . an interest in exercis-
ing or not exercising his fifth amendment right . . . .’’
The court also stated that the defendant and the public
had several interests in the present matter. First, the
defendant had an interest in ‘‘getting this officer off the
street,’’ which had already been accomplished at the
time of the hearing. Second, the defendant had an inter-
est in not paying Eaton. The court acknowledged that
Eaton was on unpaid leave, and, although the defendant
continued to pay $1100 per month for Eaton’s insur-
ance, the court asserted that this cost was ‘‘relatively
de minimis in the more global context of this action.’’
Third, both the defendant and the public had an interest
in the quick resolution of the case given the legitimate
public concern about Eaton’s conduct. The court sug-
gested that this interest would be more significant, how-
ever, if Eaton were still working as a police officer and
ultimately determined that the public’s demands for an
immediate resolution did not outweigh Eaton’s substan-
tial legal interests. The court also noted that the fact that
Eaton had been arrested for assault and other criminal
charges created a considerable deterrent effect for
other officers. Although the immediate firing of Eaton
‘‘would doubtless have an additional deterrent effect,’’
according to the court, ‘‘the marginal utility of that
would be relatively small . . . .’’
  After setting forth the foregoing reasoning, the court
concluded that Eaton’s interests in obtaining a stay
outweighed the defendant’s interests in obtaining a
quick resolution of the case.
  At the conclusion of the hearing, the court granted
the plaintiff’s application for a temporary injunction,
announcing its decision orally.4 This appeal followed.5
Additional facts will be set forth as necessary.
   On appeal, the defendant raises a claim of legal error.
Specifically, it claims that the court incorrectly adjudi-
cated the plaintiff’s application for a temporary injunc-
tion pursuant to the standard for deciding whether to
issue a stay of civil proceedings instead of the standard
for issuing a temporary injunction. We agree.
  We begin by setting forth the standard of review that
governs the defendant’s claim. ‘‘When . . . the trial
court draws conclusions of law, our review is plenary
and we must decide whether its conclusions are legally
and logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Barber v. Barber, 193 Conn. App. 190, 196, 219
A.3d 378 (2019). ‘‘[O]ur analysis of whether the court
applied the correct legal standard is a question of law
subject to plenary review.’’ Wieselman v. Hoeniger, 103
Conn. App. 591, 598, 930 A.2d 768, cert. denied, 284
Conn. 930, 934 A.2d 245 (2007).
   We also set forth the legal principles relevant to this
claim. ‘‘The standard for granting a temporary injunc-
tion is well settled. In general, a court may, in its discre-
tion, exercise its equitable power to order a temporary
injunction pending final determination of the order,
upon a proper showing by the movant that if the injunc-
tion is not granted he or she will suffer irreparable harm
for which there is no adequate remedy at law. . . . A
party seeking injunctive relief must demonstrate that:
(1) it has no adequate remedy at law; (2) it will suffer
irreparable harm without an injunction; (3) it will likely
prevail on the merits; and (4) the balance of equities
tips in its favor. . . . The plaintiff seeking injunctive
relief bears the burden of proving facts which will estab-
lish irreparable harm as a result of that violation. . . .
Moreover, [t]he extraordinary nature of injunctive relief
requires that the harm complained of is occurring or
will occur if the injunction is not granted. Although an
absolute certainty is not required, it must appear that
there is a substantial probability that but for the issu-
ance of the injunction, the party seeking it will suffer
irreparable harm.’’ (Citations omitted; internal quota-
tion marks omitted.) Aqleh v. Cadlerock Joint Venture
II, L.P., 299 Conn. 84, 97–98, 10 A.3d 498 (2010). Further,
‘‘[a] party seeking injunctive relief has the burden of
alleging and proving irreparable harm and lack of an
adequate remedy at law. The allegations and proof are
conditions precedent to the granting of an injunction.
. . . These elements are so crucial that a party’s failure
to allege and prove them is sufficient ground for sus-
taining the refusal to grant an injunction, even where
a court’s conclusions on the merits are erroneous.’’
(Citations omitted.) Hartford v. American Arbitration
Assn., 174 Conn. 472, 476–77, 391 A.2d 137 (1978).
    A distinct standard applies to the court’s evaluation
of a motion seeking a stay of civil proceedings. To
adjudicate a motion for a stay of civil proceedings,
courts must apply a balancing of the equities test. See
Griffin Hospital v. Commission on Hospitals & Health
Care, 196 Conn. 451, 459–60, 493 A.2d 229 (1985). In
describing this test, our Supreme Court has stated that
‘‘[i]t is not possible to reduce all of the considerations
involved in stay orders to a rigid formula . . . .’’ Id.,
458. The court, however, did note that ‘‘[a]mong the
‘equities’ to be placed on the scales . . . are the general
equitable considerations which are involved in the issu-
ance of a temporary injunction to preserve the status
quo pendente lite.’’ Id., 460.
  This court has elaborated on the standard for evaluat-
ing a motion seeking a stay of civil proceedings. ‘‘In
determining whether to impose a stay . . . the court
must balance the interests of the litigants, nonparties,
the public and the court itself. . . . The factors a court
should consider include: [1] the interests of the plaintiff
in an expeditious resolution and the prejudice to the
plaintiff in not proceeding; [2] the interests of and bur-
dens on the defendants; [3] the convenience to the court
in the management of its docket and in the efficient
use of judicial resources; [4] the interests of other per-
sons not parties to the civil litigation; and [5] the inter-
ests of the public in the pending civil and criminal
actions.’’ (Internal quotation marks omitted.) Tyler v.
Shenkman-Tyler, 115 Conn. App. 521, 529, 973 A.2d
163, cert. denied, 293 Conn. 920, 979 A.2d 493 (2009).
‘‘In the absence of a statutory mandate, the granting of
an application or a motion for a stay of an action or
proceeding is addressed to the discretion of the trial
court . . . . [T]he power to stay proceedings is inci-
dental to the power inherent in every court to control
the disposition of the causes on its docket with econ-
omy of time and effort for itself, for counsel, and for
litigants. How this can best be done calls for the exercise
of judgment, which must weigh competing interests and
maintain an even balance.’’ (Citation omitted; internal
quotation marks omitted.) Lee v. Harlow, Adams &
Friedman, P.C., 116 Conn. App. 289, 311–12, 975 A.2d
715 (2009).
   We begin our analysis of the claim by clarifying what
standard the court applied. During the hearing, the court
stated that the temporary injunction standard applies
in situations that differ from the present matter, such
as when one party seeks to prevent another party from
‘‘open[ing] [a] rendering plant or . . . build[ing] [a]
[b]all field . . . .’’ The court further asserted that,
because the present case contemplates the staying of
an administrative proceeding while a criminal proceed-
ing is pending, the court’s analysis must focus on the
competing interests of the parties. According to the
court, unlike the typical application for a temporary
injunction, the real question in the present case is ‘‘what
are the competing interests of the respective players in
proceeding right away as distinct from some time down
the road.’’ The court’s decision, insofar as it distin-
guishes the present case from cases in which the court
believed that the standard for a temporary injunction
does apply, demonstrates that the court declined to
apply the standard for a temporary injunction in the
present case.
   In addition to making this distinction, the court, dur-
ing the hearing and in its decision, repeatedly referred
to weighing the interests of the parties, which reflects
that it utilized the standard for adjudicating a motion
for a stay of civil proceedings, as set forth previously.
At the beginning of the hearing, the court stated that
‘‘the question before [the court], it seems pretty clear,
rest[s] on . . . a weighing of the competing interest[s]
involved . . . the interest in fact of those respective
tribunals and of course of . . . Eaton himself . . . .’’
Throughout the hearing, the court continued to make
reference to and inquire about the ‘‘competing inter-
ests’’ of the parties. Additionally, as the court
announced its decision, it stated that ‘‘this is a case
where the court has to balance some ponderable
weights on each side.’’ The court then went on to iden-
tify, in its decision, the competing interests of the par-
ties and ultimately determined that the interests of
Eaton outweighed the interests of the defendant. This
analysis mirrors the balancing of the equities test
adopted in Griffin Hospital, which applies to the evalu-
ation of a motion seeking a stay of civil proceedings
rather than an application for a temporary injunction.
See Griffin Hospital v. Commission on Hospitals &
Health Care, supra, 196 Conn. 459–60.
   Further establishing that the court did not apply the
standard for a temporary injunction is the fact that the
court made no finding as to irreparable harm, a finding
that is integral in the adjudication of an application
for a temporary injunction. ‘‘A party seeking injunctive
relief has the burden of alleging and proving irreparable
harm and lack of an adequate remedy at law. The allega-
tions and proof are conditions precedent to the granting
of an injunction.’’ Hartford v. American Arbitration
Assn., supra, 174 Conn. 476. Nevertheless, the court
stated that the ‘‘case law on this particular issue does
not talk about irreparable harm . . . .’’ Counsel for the
defendant specifically reminded the court that it was
required to make a finding of irreparable harm, noting
that the cases cited by the court ‘‘had to do with a stay
of proceedings and . . . the weight of the discovery.
It’s different in this case. This is an injunction case, not
a stay of civil proceedings, so I think irreparable harm
absolutely is a factor that has to be reviewed . . . .’’
Despite these contentions, the court did not make a
finding as to irreparable harm. Because the court did
not make a finding as to irreparable harm, proof of
which is a ‘‘[condition] precedent to the granting of an
injunction’’; Hartford v. American Arbitration Assn.,
supra, 476; it did not apply the standard for adjudicating
an application for a temporary injunction.
  We conclude that the court undertook an incorrect
legal analysis. The standard for a motion to stay pro-
ceedings does not apply in the present case because
the court attempted to enjoin a separate proceeding
conducted by another governmental entity, rather than
staying a proceeding before it. In reaching its decision,
the court erroneously relied on Lee v. Harlow, Adams &
Friedman, P.C., supra, 116 Conn. App. 289, which is
distinguishable from the present case. The court, quot-
ing from Lee, asserted that ‘‘[t]he power to stay proceed-
ings is incidental to the power inherent in every court
to control the disposition of the causes on its docket
with economy of time and effort for itself, for counsel,
and [for] litigants. How this can best be done calls for
the exercise of judgment, which must weigh competing
interests and maintain an even balance.’’ See Lee v.
Harlow, Adams & Friedman, P.C., supra, 312. The stay
of proceedings at issue in Lee, however, involved the
court’s staying of proceedings in a legal malpractice
action pending on its own docket. Id., 309. In that case,
the plaintiff brought a legal malpractice action against
a law firm arising out of the firm’s representation of
the plaintiff in several foreclosure actions. Id., 290–91.
Both the foreclosure actions and the malpractice action
were pending before the court. Id., 294. In rendering
its decision, this court held that the court’s power to
stay proceedings ‘‘is incidental to the power inherent
in every court to control the disposition of the causes
on its docket . . . .’’ (Internal quotation marks omit-
ted.) Id., 311.
   In the present case, the court also cited Tyler v.
Shenkman-Tyler, supra, 115 Conn. App. 528–29. In
Tyler, the plaintiff and the defendant were parties to a
marital dissolution action. Id., 523. Before the dissolu-
tion trial began, there was a structural fire at a vacation
property owned by the parties, and, after an investiga-
tion, the defendant was arrested and charged with arson
related to the fire. Id. The defendant then filed a motion
to stay the marital dissolution trial that was pending
before the court until after the disposition of his crimi-
nal case. Id. The court asserted that, in order to deter-
mine whether to grant a stay, it must ‘‘balance the inter-
ests of the litigants, nonparties, the public and the court
itself.’’ (Internal quotation marks omitted.) Id., 529. One
factor to be considered was ‘‘the convenience to the
court in the management of its docket . . . .’’ (Internal
quotation marks omitted.) Id.
   Both Lee and Tyler are inapplicable to the present
case because they involve motions to stay proceedings
pending before the court. See Lee v. Harlow, Adams &
Friedman, P.C., supra, 116 Conn. App. 311–12; Tyler
v. Shenkman-Tyler, supra, 115 Conn. App. 528–29. As
we have stated, the requested ‘‘stay’’ in the present case
did not involve an action pending on the court’s docket
but a disciplinary hearing pending before the board, an
independent administrative agency. The court’s reli-
ance on Lee and Tyler, therefore, was misplaced.
  We further find instructive a decision of the United
States Court of Appeals for the Second Circuit, which
utilized the standard for granting a temporary injunction
under an analogous set of facts.6 See Nosik v. Singe,
40 F.3d 592, 595 (2d Cir. 1994). In Nosik, the plaintiff,
a school psychologist who worked for the Danbury
Board of Education, was arrested for allegedly
defrauding car insurance companies by submitting false
repair bills. Id., 594. Subsequently, the Danbury School
Administration (administration) suspected that the
plaintiff had fraudulently obtained employee health
insurance benefits for her boyfriend by claiming that
he was her husband. Id. When the plaintiff refused to
submit proof of her marriage, the administration sus-
pended her and initiated an investigation into both of
the suspected fraudulent acts. Id. Following the investi-
gation, the administration recommended that the board
of education terminate the plaintiff for moral miscon-
duct. Id. The board of education commenced termina-
tion proceedings against the plaintiff. Id. The plaintiff
then requested that the board of education stay the
proceedings until the criminal proceedings against her
concerning the car insurance fraud were resolved. Id.
When the board of education declined to do so, the
plaintiff brought an action in the United States District
Court for the District of Connecticut seeking the issu-
ance of a preliminary injunction in the form of a stay of
the termination proceedings, arguing that ‘‘the hearings
would give prosecutors a preview of her criminal
defense,’’ and that ‘‘if she invoked her right against self-
incrimination during the hearings, she would be fired.’’
Id. The District Court evaluated the request for a stay
of the termination proceedings under the standard
applicable to an application for temporary injunctive
relief,7 and the District Court denied the plaintiff the
relief sought. Id., 594–95. On appeal, the Second Circuit
upheld the District Court’s ruling because the plaintiff
had failed to demonstrate irreparable harm or that she
was likely to prevail on the merits of her claim. Id., 595.
   The plaintiff in the present case, just as in Nosik,
filed an application for a temporary injunction seeking
to enjoin the defendant from continuing with the disci-
plinary proceedings against Eaton until the criminal
proceedings are resolved. Both Nosik and the present
case involve requests to enjoin ongoing administrative
disciplinary proceedings—matters that were not pend-
ing on the court’s own docket—premised entirely on
the existence of parallel criminal proceedings pending
in court. According to the Second Circuit, the proper
standard to apply in such a case is the standard for
adjudicating a temporary injunction. See id.
   For the foregoing reasons, we conclude that the court
improperly reviewed the plaintiff’s application for a
temporary injunction pursuant to the standard for adju-
dicating a motion for a stay of civil proceedings. The
court should have applied the familiar standard that
governs an application for a temporary injunction.
Application of the proper standard involves factual
determinations that must be made by the trial court,
such as whether the plaintiff will suffer irreparable
harm in the absence of injunctive relief. The court made
no such finding in the present case. Thus, the proper
remedy is to reverse the judgment and remand the case
to the trial court for further proceedings in which the
court applies the correct standard and makes the requi-
site findings.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     We refer in this opinion to the town of Hamden as the defendant. The
Hamden Board of Police Commissioners (board) was also a defendant in
this case, but it did not appeal. ‘‘Although Connecticut recognizes the general
rule that a nonappealing party is bound by the decision of the lower court,
we also have recognized that there are times when a nonappealing party
can benefit from an appellate court’s determination even though that party
did not participate in the appeal. . . . [W]hen the rights of all the parties
are interwoven or when the erroneous legal decision of the lower court
forms the basis for all of the parties’ rights, the nonappealing party is entitled
to the benefit of the appellate court determination.’’ (Internal quotation
marks omitted.) Mierzejewski v. Brownell, 152 Conn. App. 69, 83 n.5, 97 A.3d
61 (2014). This exception to the general rule is applicable in the present case.
   2
     The defendant also claims in this appeal that, even if the standard that
the court applied was legally proper, the court improperly found that Eaton’s
interests in his continued employment and protecting his right against self-
incrimination outweighed the defendant’s interest in resolving the disciplin-
ary proceeding. Because we conclude that the court utilized the incorrect
standard in granting the injunction, it is unnecessary for us to reach the
merits of this claim.
   3
     The plaintiff and the defendant are parties to a collective bargaining
agreement governing their relationship during the term of July 1, 2014
through June 30, 2022. Pursuant to article 46, § 46.1 of the agreement, ‘‘[n]o
employee shall be discharged, demoted or disciplined in any matter except
for just cause.’’ Article 46, § 46.3 (A) provides: ‘‘If any disciplinary action is
to be taken as a result of said complaint, the Police Commission shall
notify the employee allegedly involved, in writing, of the charges, and said
Commission shall schedule a hearing no later than thirty (30) calendar days
after said notification and not earlier than one (1) week after said notification
of hearing.’’
   4
     Subsequently, the court filed a signed transcript of its decision in accor-
dance with Practice Book § 64-1 (a).
   5
     We conclude in this opinion that the court’s ruling constituted the grant-
ing of temporary injunctive relief. We briefly note that, although a temporary
injunction is not normally considered a final judgment for purposes of an
appeal; Rustici v. Malloy, 60 Conn. App. 47, 52, 758 A.2d 424, cert. denied,
254 Conn. 952, 762 A.2d 903 (2000); this appeal is jurisdictionally proper.
‘‘General Statutes § 31-118 . . . authorizes any party aggrieved by a decision
of the court on an application for a temporary injunction in a labor dispute
to appeal from the final judgment thereon. . . . [S]uch an appeal lies if,
but only if, the injunction was granted in a case involving or growing out
of a labor dispute.’’ (Citation omitted; internal quotation marks omitted.)
Id. General Statutes § 31-112 (c) defines ‘‘ ‘labor dispute’ ’’ to include ‘‘any
controversy concerning terms or conditions of employment, or concerning
the association or representation of persons in negotiating, fixing, main-
taining, changing or seeking to arrange terms or conditions of employment
or concerning employment relations, or any controversy arising out of the
respective interest of employer and employee, regardless of whether or not
the disputants stand in the proximate relation of employer and employee.’’
   6
     Although decisions of the Second Circuit are not binding on this court;
Turner v. Frowein, 253 Conn. 312, 341, 752 A.2d 955 (2000); ‘‘[f]ederal case
law, particularly decisions of the United States Court of Appeals for the
Second Circuit . . . can be persuasive in the absence of state appellate
authority . . . .’’ (Citation omitted.) Duart v. Dept. of Correction, 116 Conn.
App. 758, 765, 977 A.2d 670 (2009), aff’d, 303 Conn. 479, 34 A.3d 343 (2012).
   7
     The standard used to evaluate an application for a preliminary injunction
in federal court is similar to the standard used to evaluate an application
for a temporary injunction in our state courts. Under the federal preliminary
injunction standard, the plaintiff ‘‘bears the burden of showing that she
will suffer irreparable harm without [the injunction]. . . . She must also
demonstrate either (1) that she will likely prevail on the merits or (2) that
sufficiently serious questions go to the merits and the balance of hardships
weighs decidedly in her favor.’’ (Citation omitted.) Nosik v. Singe, supra,
40 F.3d 595.